Citation Nr: 0940156	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-29 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1950 to July 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any 
residuals of a head injury.

2.  The Veteran does not have a current diagnosis of right 
ear hearing loss.


CONCLUSIONS OF LAW

1.  The residuals of a head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran's right ear hearing loss was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in March 2007.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the April 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service 
treatment records (STRs).  The Veteran has submitted personal 
statements, lay statements by his sister L.H., and his 
sister-in-law A.L., as well as a letter from the National 
Personnel Records Center (NPRC) with a record from the 
Hospital Admission Card Data files created by the Office of 
the Surgeon General, Department of the Army.  As noted above, 
the Veteran has received notice of the elements required for 
service connection and forms to provide authorization and 
consent to pursue any medical treatment records in his March 
2007 VCAA notice letter; however, he has not provided 
authorization for the VA to obtain any additional private 
medical records nor has he identified the location of any 
such records.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

The Board notes that there appears to be some confusion 
regarding the location of the Veteran's STRs.  In this case, 
the Veteran has submitted to the AOJ a statement made by the 
NPRC, which appears to indicate that the NPRC believes the 
Veteran's STRs may have been destroyed in a fire which 
occurred in July 1973.  Were that the case, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  However, the Veteran 
claimed service connection for several dental problems in 
1953.  It appears that the Veteran's STRs were sent to the VA 
in order for the VA to adjudicate the Veteran's claim at that 
time.  As such, the Veteran's STRs appear to be attached to 
his claims file, and there is no evidence to indicate that 
these records are incomplete.  As such, the Board concludes 
that there is insufficient evidence to find an added duty to 
assist or benefit of the doubt in the Veteran's favor arises 
for the VA at this time.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  At this time, there is no medical evidence of any 
current disorders, nor is there medical evidence 
demonstrating that any of the current disorders on appeal are 
linked to service.  As service and post-service medical 
records provide no basis to grant the claims, and in fact 
provide evidence against the claims, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain diseases 
are chronic, per se, including organic diseases of the 
nervous system such as sensorineural hearing loss, and may be 
presumed to have been incurred during service if manifested 
to a degree of ten percent or more within one year after 
separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of a Head 
Injury

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran has claimed service connection for 
the residuals of a head injury, which allegedly occurred in a 
jeep accident during the Veteran's service in South Korea.  
See the Veteran's notice of disagreement (NOD) dated in May 
2007.  The Veteran has not presented any medical evidence of 
a diagnosis of or treatment for any residuals of a head 
injury, either of current treatment, or from the entire 
period from the Veteran's discharge to the present.  The 
Federal Circuit Court has held that an extensive lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In this case, over fifty years have passed 
without any objective medical evidence of treatment for any 
disorder related to the residuals of a head injury.  Most 
importantly, at no point during his claim has the Veteran 
indicated any current disability associated with such an 
injury.

Furthermore, the Veteran's record fails to indicate that the 
Veteran experiences any current condition identified as the 
residuals of a head injury.  Over the course of this appeal 
the Veteran has not identified any treatment for any disorder 
related to the residuals of a head injury, nor has he 
specified any current disability which he experiences as a 
result of his alleged in-service incident.   Therefore, 
without competent evidence of a current disorder, service 
connection cannot be granted.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).

However, were there evidence of a current disorder, there is 
at this time insufficient evidence of an incurring incident 
during service.  Shedden, 381 F.3d at 1167.  The Veteran has 
alleged that he was injured as a result of a jeep crash.  He 
has submitted personal statements to this effect, as well as 
statements by his sister, L.H., and by his sister-in-law, 
A.L., which indicate their belief that the Veteran 
experienced such an event.  Nevertheless, the Veteran's STRs 
do not document any such injury.  His STRs do document that 
the Veteran lacerated his face in December 1951, and indicate 
that this is because he "[t]ripped on an object in his 
company area, at approx. 1500 hours, 21 Dec 1951."  This 
incident is also documented in the Hospital Admission Card 
data files created by the Office of the Surgeon General, 
Department of the Army, which the Veteran obtained from the 
NPRC.  The Veteran has also submitted a photocopy of what 
appears to be a picture of several unidentified people 
standing around an Army jeep.  However, the photocopy is not 
of sufficient quality to provide any corroborating evidence 
of the alleged accident in that it is impossible to discern 
whether or not the jeep has actually been damaged.  The 
Veteran's discharge examination also fails to reveal any 
residuals of a head injury.  As such, at this time, there is 
insufficient evidence of an in-service incident to concede 
any such in-service injury to the Veteran.

Without the requisite element of a current condition, or 
sufficient evidence of an in-service incident, there is no 
basis for further analysis of the nexus requirement.  See 
Shedden, at 1167.  Without objective evidence of a current 
illness there is also no basis for an analysis regarding 
chronic symptoms or continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Savage, at 494-97.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for the residuals of a head injury 
with no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Right Ear Hearing Loss

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
As such, hearing loss is defined for VA.  The threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran has claimed service connection for 
right ear hearing loss, which was allegedly caused by a jeep 
accident during the Veteran's service in South Korea.  See 
the Veteran's notice of disagreement (NOD) dated in May 2007.  
The Veteran has indicated that this is specifically due to 
the fact that he lost an inner ear component which caused his 
right ear hearing loss.  See id.  The Board concludes that 
the Veteran has not presented any evidence that he has the 
requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; 
see also 38 C.F.R. § 3.159(a)(1).  The Veteran has also 
asserted that a piece of glass was lodged in his ear which 
has affected his hearing.  See the Veteran's June 2008 
statement, and his letter to Congressman Boustany dated in 
January 2008.  Nevertheless, the Veteran has not presented 
any medical evidence of current treatment for right ear 
hearing loss, nor is there any evidence of the removal of 
glass from the Veteran's ear.  Finally, there is no medical 
evidence of any related treatment from the time of the 
Veteran's discharge to the present.  

In such an instance, the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Veteran is competent to report hearing loss.  See 
Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  
However, the Veteran's medical record is negative for any 
complaints or records of right ear hearing loss.  The 
Veteran's separation examination does not contain any 
indication of right ear hearing loss, nor do any of the 
Veteran's STRs contain evidence of right ear hearing loss.  
Thus, the Veteran's first hearing loss complaints have 
occurred over 50 years after the Veteran had been discharged 
from service, and have not been connected to any medical 
treatment for hearing loss.  In such cases, the Board is 
within its province to weigh the Veteran's testimony and to 
make a determination as to the credibility of the evidence 
presented.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
The Federal Circuit Court has held that an extensive lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Here, the Board affords the Veteran's lay 
statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for over fifty years thereafter.  Simply put, his lay 
contentions regarding his current disorder are outweighed by 
the lack of any medical evidence of right ear hearing loss.  
See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The lack of complaints of 
right ear hearing loss in the Veteran's medical records 
outweighs his subjective assertions.  With all of the 
evidence presented by the record taken into account, the 
Board concludes that the record does not establish that the 
Veteran currently experiences right ear hearing loss.  

However, were there evidence of a current disorder, there is 
also insufficient evidence of an incurring incident during 
service.  Shedden, 381 F.3d at 1167.  The Veteran has alleged 
that he was injured as a result of a jeep crash.  As 
previously indicated, he has submitted personal statements to 
this effect, as well as statements by his sister, L.H., and 
by his sister-in-law, A.L., which indicate their belief that 
the Veteran experienced such an event.  Nevertheless, the 
Veteran's STRs do not document any such injury.  His STRs do 
document that the Veteran lacerated his face in December 
1951, and indicate that this is because he "[t]ripped on an 
object in his company area, at approx. 1500 hours, 21 Dec 
1951."  This incident is also documented in the Hospital 
Admission Card data files created by the Office of the 
Surgeon General, Department of the Army, which the Veteran 
obtained from the NPRC.  The Veteran has also submitted a 
photocopy of what appears to be a picture of several 
unidentified people standing around an Army jeep.  However, 
the photocopy is not of sufficient quality to provide any 
corroborating evidence of the alleged accident, in that there 
is no identifiable damage to the jeep.  There is no evidence 
to indicate that any such incident affected the Veteran's 
hearing in his right ear.  As such, at this time, there is 
insufficient evidence of an in-service incident to concede 
that he experienced any right ear injury during service.

Without the requisite element of a current condition, or 
sufficient evidence of an in-service incident, there is no 
basis for further analysis of the nexus requirement.  See 
Shedden, at 1167.  Without a current disorder, there is also 
no basis to analyze the Veteran's claim for evidence of 
chronic symptoms or continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Savage, at 494-97.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for right ear hearing loss with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of a head injury is 
denied.

Service connection for right ear hearing loss is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


